                                                      SO ORDERED.


                                                      Dated: March 22, 2019




1
                                                      Daniel P. Collins, Bankruptcy Judge
                                                      _________________________________
2

3

4

5

6

7
                  IN THE UNITED STATES BANKRUPTCY COURT
8                         FOR THE DISTRICT OF ARIZONA
9
     In re:                                 In Chapter 11 Proceedings
10

11
     EVEN STEVENS ARIZONA, LLC,             Case No.: 2:19-bk-03235-DPC

12                              Debtor.
13
     In re:
14                                          Case No.: 2:19-bk-03236-PS
     EVEN STEVENS SANDWICHES, LLC,
15

16                             Debtor.

17   In re:
18                                          Case No.: 2:19-bk-03237-MCW
     EVEN STEVENS UTAH, LLC,
19
                              Debtor.
20
     In re:
21                                          Case No.: 2:19-bk-03239-BKM
22   EVEN STEVENS IDAHO, LLC
                                            ORDER GRANTING EX PARTE
23
                              Debtor.       MOTION FOR AN ORDER
                                            AUTHORIZING AND DIRECTING (1)
24
                                            JOINT ADMINISTRATION; (2)
25                                          TRANSFER OF ASSIGNMENT OF
                                            CASE TO ONE JUDGE; AND (3) USE
26
                                            OF A CONSOLIDATED CAPTION
27

28                                                                                          1

 Case 2:19-bk-03236-DPC   Doc 9 Filed 03/22/19 Entered 03/22/19 15:21:52       Desc
                          Main Document    Page 1 of 3
1
            The Court having considered Debtors’ Motion and good cause appearing, IT IS
2
     HEREBY ORDERED THAT:
3

4
            1.       Pursuant to Bankruptcy Rule 1015(b), the above-captioned cases are hereby

5    consolidated for procedural purposes only, transferred to the Honorable Daniel Collins, and
6    shall be jointly administered by this Court.
7           2.       Nothing contained in this Order shall be deemed or construed as directing or
8
     otherwise effecting a substantive consolidation of the above-captioned cases, and this Order
9
     shall be without prejudice to the rights of the Debtors to seek entry of an order substantively
10
     consolidating their respective cases.
11
            3.       The caption of the Debtors’ jointly-administered cases shall read as follows:
12

13
            In re:                                         Case No. 2:19-bk-03235-DPC
14
            EVEN STEVENS ARIZONA, LLC, et al.,             Chapter 11
15
                                      Debtors.             (Jointly Administered)
16
                                                           [TITLE]
17
            This filing applies to:
18
                 All Debtors
19               Specified Debtors

20
            4.       A docket entry shall be made in the chapter 11 cases that are being jointly
21

22   administered with this case substantially as follows:
                 An Order has been entered in this case directing the joint administration
23
                 of Case Nos. 2:19-bk-03235, 2:19-k-03236, 2:19-bk-03237, and 2:19-
24               bk-03239. The docket in Case No. 2:19-bk-03235 should be consulted
                 for all matters affecting these cases.
25

26

27

28                                                                                                   2

 Case 2:19-bk-03236-DPC               Doc 9 Filed 03/22/19 Entered 03/22/19 15:21:52     Desc
                                      Main Document    Page 2 of 3
1
            5.     Debtors are authorized to use a combined service list for the jointly
2
     administered cases and combined notices shall be sent to creditors of the debtors’ estates.
3

4
     SIGNED AND DATED ABOVE

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                                                 3

 Case 2:19-bk-03236-DPC        Doc 9 Filed 03/22/19 Entered 03/22/19 15:21:52          Desc
                               Main Document    Page 3 of 3
